Citation Nr: 1608503	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for paranoid schizophrenia, prior to July 23, 2014.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU), prior to July 23, 2014.

3.  Entitlement to a disability rating in excess of 30 percent for paranoid schizophrenia, prior to September 27, 2013. 

4.  Entitlement to a TDIU, prior to September 27, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1995.

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The claims were previously before the Board in October 2013 when they were remanded for additional development.  In August 2014, the RO increased the Veteran's evaluation for paranoid schizophrenia to 100 percent disabling, effective July 23, 2014.  As this represents a complete grant of the benefits sought, effective July 23, 2014, the issues have been recharacterized above.

In a RO rating decision dated in October 2015 a finding of incompetency was proposed.  The Veteran was notified of this finding later in October 2015.  In January 2016 the Veteran was notified that he was found not competent to handle his VA affairs.  In January 2016 the Veteran submitted a notice of disagreement with respect to the proposed finding of incompetency.  Later in January 2016 a letter was sent to the Veteran's last reported address indicating that VA Fiduciary Hub has been trying to contact him regarding his VA benefits.  As it appears that the RO is continuing to address the issue of incompetency, the Board declines jurisdiction of this issue at this time.

In this decision, the Board partially grants the Veteran's appeal for increased rating for his psychiatric disability.  Thus, the issues have been bifurcated as reflected on the title page.  The issues of entitlement to a disability rating in excess of 30 percent for paranoid schizophrenia, prior to September 27, 2013, and entitlement to a TDIU, prior to September 27, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefits of the doubt, beginning September 27, 2013, the Veteran's paranoid schizophrenia manifested evidence of total social and occupational impairment.

2.  As a 100 percent (total) schedular rating for paranoid schizophrenia will be awarded for the rating period beginning September 27, 2013, based in part on a finding of total occupational impairment due to paranoid schizophrenia, leaving no rating period beginning October 30, 2013, where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the period beginning October 30, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent disabling for paranoid schizophrenia have been met, beginning October 30, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9401 (2015).

2.  Beginning September 27, 2013, the claim of entitlement to an award of TDIU is rendered moot by the grant of a 100 percent schedular rating for paranoid schizophrenia, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an evaluation in excess of 30 percent disabling for paranoid schizophrenia, prior to July 23, 2014.  The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9201.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of the General Rating Formula for Mental Disorders a rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In a lay statement, dated in January 2013, the Veteran was noted to be observed talking to himself.  The Veteran was reported to be in his room with his clothes off, on the floor barking like dog, and wearing boxers wrapped around his head.  When asked what was wrong, the Veteran was reported to state that the Devil was his friend and threw something at the author of the statement.  The Veteran calmed down after taking his medication.

The Veteran was released from incarceration on September 26, 2013.

In October 2013 the Veteran appeared at a VA Outpatient Clinic demanding his psychiatric medication.  He was escorted out of the facility by VA police.

In a mental health note, dated in November 2013, it was noted that the Veteran reported that he was out of his medications.  He indicated that he did well with his medications.  He was brought to the VA by his landlord.  He could not drive but did not get lost when he rode the bus.  He indicated that he worked by cutting grass.

Mental status examination revealed the Veteran to be ambulatory with no tremors.  He was oriented times three.  He was fairly dressed and groomed.  He had fair hygiene.  Eye contact was limited.  He was cooperative.  The Veteran was easily excitable.  He was not able to sit straight and was distracted easily.  His speech was soft and loud when excited.  Mood was labile.  His affect was congruent with his mood.  The Veteran remained deluded with the Devil talking to him, sometimes bad (telling him to kill himself), sometimes good (good man), but he learned not to pay attention because the Devil is not real.  He started talking to the Devil a little bit.  There were no perceptual disturbances.  Thought process was mostly linear.  There was no suicidal or homicidal ideation.  Insight and judgment were fair.  He did not feel hopeless or helpless.  The Veteran was diagnosed with schizophrenia, paranoid type, and PTSD.  He was assigned a GAF score of 45.

In another note dated in November 2013 the Veteran presented with appropriate grooming and hygiene.  He was alert and oriented to person, place, time, and situation.  He was calm and cooperative during the visit.  His eye contact was good.  His speech had normal rate, tone, and volume without pressure.  His insight and judgment were fair.  His mood was within normal limits.  Veteran denied suicidal/homicidal ideations and gestures.  There was no evidence of delusions or hallucinations. 

In December 2013 the Veteran was noted to be seen for hallucinations.  He had a reported a history of having problems with hearing voices that he claimed started when he was still in the Navy.  He described hearing a female voice telling him to do things throughout the day.  He denied having any intention of acting on the voices.  He reported that he was estranged from all relatives.  Mental status examination revealed the Veteran to be alert, attentive, and fully oriented.  The Veteran appeared older than stated age, poorly groomed, and cooperative with good eye contact.  Concentration was good.  There were no psychomotor abnormalities noted although some involuntary movements of the fingers were noted.  Speech was not pressured and was coherent, laced with profanities but was goal directed.  Mood was described as neutral, affect was stable and appropriate.  Reported some auditory hallucinations.  Some paranoid delusions were noted.  Denied active suicidal or homicidal ideations.  Language skills, recent and remote memory were grossly intact.  Fund of knowledge was limited.  Insight was limited and judgment was fair. 

In December 2013, January 2014, February 2014, March 2014, April 2014, June 2014, and July 2014 the Veteran received haloperidol deconate injections from VA for his psychiatric disability.  

In June 2014 the Veteran was afforded a VA medical examination for pension.  The Veteran was noted to be diagnosed with paranoid schizophrenia as well as limited motion of the back and hypertension.  The Veteran was noted to be on a continuous prescription for haloperidol for the prior twelve plus years, eleven of which was when he was confined to prison.  He was presently prescribed haloperidol injections by the mental health clinic.  The Veteran's listed medical conditions were noted to prevent him from securing or following a substantially gainful occupation and to be likely be permanently disabling.  It was noted that he had a continuous rocking motion of the upper torso during the examination.  

A mental health note, dated in June 2014, revealed that the Veteran was still hearing voices occasionally although he stated that they had been less bothersome since he had been getting Haldol Deconate injections.  He expressed some concerns about people wanting to sodomize him and had reportedly been wearing some plastic to protect himself.  He claimed to be abstaining from alcohol or illicit drug use and denied trouble with the law.  There was no recent change in sleep, concentration, energy level or appetite reported.  Mental status examination revealed the Veteran to be alert, attentive, and fully oriented.  He was poorly groomed, pleasant, cooperative with good eye contact.  Speech was not pressured and was coherent with no formal thought disorder noted.  Mood appeared neutral, affect was stable and appropriate.  There were no active hallucinations.  Some paranoid delusions were elicited.  There were no active suicidal or homicidal ideations.  There was some cogwheel rigidity noted on upper extremities.  Insight was limited and judgment was fair. 

Affording the Veteran the benefit of the doubt, the Veteran is entitled to an evaluation of 100 percent disabling for paranoid schizophrenia, beginning September 27, 2013.  In a lay statement less than one year prior to the Veteran's release from incarceration, the Veteran was reported to be observed talking to himself and being on the floor barking like a dog.  The Veteran was noted to report that the Devil was his friend.  He calmed down after taking his medication.  After release from incarceration on September 26, 2013, the Veteran was escorted out of a VA clinic after demanding his psychiatric medication in October 2013.  In November 2013, a VA mental health note the Veteran reported that he could not drive but knew where he was on the bus.  He reported that he worked by cutting grass.  Mental status examination revealed the Veteran to be excitable with limited eye contact.  The Veteran was noted to remain deluded with the Devil talking to him and started talking to the Devil a little bit.  In December 2013 the Veteran again reported hearing voices.  He was poorly groomed and he had involuntary pillrolling movements of the fingers.  From December 2013 to July 2014 the Veteran was prescribed haloperidol deconate injections.  In June 2014 the Veteran's medical conditions were noted to prevent him from securing or following a substantially gainful occupation.  The Veteran had a continuous rocking motion of the upper torso during the examination.  In June 2014 the Veteran again reported voices.  He was poorly groomed and paranoid delusions were elicited.  There was some cogwheel rigidity noted in the upper extremities.  Thus, beginning September 27, 2013, the evidence reveals persistent delusions and hallucinations.  Affording the Veteran the benefit of the doubt, an evaluation of 100 percent disabling for paranoid schizophrenia is granted, effective September 27, 2013.

III.  TDIU

Because a 100 percent schedular rating for paranoid schizophrenia is granted for the appeal period beginning September 27, 2013, as set out above, there remains no period beginning September 27, 2013, where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU, beginning September 27, 2013, is now rendered moot.  The question of whether the Veteran is entitled to an award of TDIU, beginning September 27, 2013, is rendered moot by the grant of a 100 percent schedular rating for paranoid schizophrenia, leaving no question of law or fact to decide regarding the TDIU issue for that period.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.  As noted above, a VA examiner noted that the Veteran was unemployable due to his disabilities, including psychiatric, low back, and nonservice connected hypertension.  If the Veteran were to be awarded a TDIU based, at least in part, on service-connected paranoid schizophrenia rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU, beginning September 27, 2013, must be dismissed as moot.


ORDER

Entitlement to a 100 percent evaluation for paranoid schizophrenia, beginning September 27, 2013, is granted, subject to the laws and regulations governing monetary awards.

The appeal of the issue of TDIU, for the period beginning September 27, 2013, having been rendered moot, is dismissed.


REMAND

Review of the claims file reveals that the Veteran received consistent treatment for his paranoid schizophrenia while incarcerated.  The Veteran was incarcerated in November 2003 and was released in September 2013.  Treatment records from the Veteran's period of incarceration dated since February 2008 have not been associated with the claims.

In the Board's prior remand, dated in October 2013, it was ordered that the Veteran be contacted and asked to identify all treatment providers from whom he has received treatment for his paranoid schizophrenia since February 2008, including those from the North Carolina Department of Corrections.  Thereafter, the Veteran was sent a letter requesting identification of treatment providers in April 2014.  Later in April 2015 the Veteran submitted a VA Authorization and Consent to Release Information to the Department of Veterans Affairs form identifying, among other treatment providers, Alexander Correctional Institution in Taylorsville, North Carolina.  The Veteran indicated that he was treated there through to September 2013.  There is no indication that an attempt was made to obtain the treatment records from the Alexander Correctional Institution.  

As such, the claims, for the period prior to September 27, 2013, are remanded for attempts to obtain complete treatment records regarding the Veteran from the Alexander Correctional Institution in Taylorsville, North Carolina.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The outcome of the Veteran's claim for a higher evaluation for paranoid schizophrenia, prior to September 27, 2013, may impact upon the claim for TDIU.  Therefore, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board is unable to review the claim for TDIU until the issue of entitlement to a higher evaluation for paranoid schizophrenia is resolved.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Alexander Correctional Institution in Taylorsville, North Carolina.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Then readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


